Citation Nr: 0941800	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for depression and 
anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The case has since been 
transferred to the Roanoke, Virginia VARO.  The Veteran 
appeared for a Travel Board hearing in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's appeal as to hearing loss has been separated 
into two issues on account of the facts of the case.  As to 
the left ear, the Veteran had a pure tone threshold of 40 
decibels at 4000 Hertz noted in his July 1969 entrance 
examination, and defective hearing was noted.  See 38 C.F.R. 
§ 3.385 (hearing impairment will be considered a disability 
for VA purposes when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater).  At separation from service, there 
were no pure tone thresholds in excess of 20 decibels 
bilaterally noted on a July 1971 examination.  The 
accompanying July 1971 Report of Medical History, while not 
indicating a history of hearing loss, does contain complaints 
of ear, nose, and throat trouble, as well as running ears.  
The Veteran has also asserted that his current disability, 
confirmed by a January 2007 VA audiological examination, 
resulted from noise from weapons fire, trucks, and a power 
station during service.  This examination report, however, 
contains no opinion as to etiology.  The Board thus finds 
that a more thorough VA examination is "necessary" under 
38 C.F.R. § 3.159(c)(4) (2009) in this case.

As to the depression claim, the claims file contains 
treatment reports from Nasreen R. Dar, M.D., dated through 
December 2006.  During his July 2009 hearing, however, the 
Veteran reported continuing treatment from Dr. Dar.  Updated 
treatment records therefore must be obtained, pursuant to 
38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  After securing a signed release form, 
with full address information, all 
records from Dr. Dar dated since December 
2006 should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the Veteran should be afforded 
a VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed left 
and right ear hearing loss.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

Based on a review of the claims file, the 
Veteran's reported history of in-service 
noise exposure, and the clinical findings 
of the examination (to include Maryland 
CNC speech recognition and pure tone 
threshold testing), the examiner is 
requested to provide opinions regarding 
the etiology of the left and right ear 
hearing loss.  For the left ear hearing 
loss, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
defective hearing noted at entry into 
service underwent an increase in severity 
beyond natural progression during 
service.  As to the right ear hearing 
loss, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the currently 
diagnosed disability is etiologically 
related to service, including noise 
exposure therein.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  Then, after undertaking any further 
development deemed necessary, the 
Veteran's claims should be readjudicated.  
If the determination of any of these 
claims remains adverse to the Veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


